Exhibit 10.31

SECOND AMENDMENT TO THE

PRUDENTIAL SUPPLEMENTAL RETIREMENT PLAN

(Effective as of December 1, 2003)

Establishing the timing for payments under the Prudential Supplemental
Retirement Plan for participants commencing pension             benefits in
2007; Clarifying the timing for single sum payments for participants commencing
pension benefits in 2006 who are             key employees

Purpose and Background:

 

A. Pursuant to Section 9.01(b) of the Prudential Supplemental Retirement Plan
(the “Plan”), the most senior Vice President for Corporate Human Resources of
Prudential (as defined below), or the successor to his or her duties relating to
Corporate Human Resources has the authority to amend the Plan on behalf of The
Prudential Insurance Company of America (“Prudential”) with respect to certain
changes necessary or advisable for purposes of compliance with applicable laws
and regulations and other changes that have an insubstantial financial effect on
Plan benefits and expenses.

 

B. In compliance with Internal Revenue Code section 409A and related guidance
thereto, Prudential desires to amend the Plan to:

 

  (1) include the provision that, for Participants electing to commence pension
benefits associated with the Prudential Traditional Retirement Plan in 2007,
other than those participants satisfactorily completing the appropriate benefit
election forms prior to December 31, 2006, payment of annuity benefits under the
Plan will begin on the later of: (i) January 1, 2008 or (ii) the first day of
the month following the six-month anniversary of the Participant’s termination
of employment and payment of single sum payments to Key Employees may not be
made earlier than the first day of the month following the six-month anniversary
of the Participant’s termination of employment;

 

  (2) clarify the provision that Participants who are considered Key Employees
who elect to commence pension benefits associated with the Prudential
Traditional Retirement Plan in 2006 as a single sum payment may not receive
payment earlier than the first day of the month following the six-month
anniversary of the Participant’s termination of employment; and

 

  (3) make other corresponding changes.

 

1



--------------------------------------------------------------------------------

Resolution:

 

1. Effective January 1, 2006, a new paragraph 1.11a is added after paragraph
1.11 of the Plan to read as follows:

1.11a “Key Employee” means a “specified employee” under Code section
409A(a)(2)(B)(i) [i.e., a key employee (as defined under Code section 416(i)
without regard to paragraph (5) thereof) of a corporation any stock in which is
publicly traded on an established securities market or otherwise] and applicable
Treasury regulations and other guidance under Code section 409A.

 

2. Effective January 1, 2007, Sections 5.05(a) and 5.05(b) of the Plan are
amended by replacing the phrase “(as defined in Section 5.06)” with the phrase
“(as defined in Section 5.06 or 5.07, as applicable)”.

 

3. Effective January 1, 2006, Section 5.06 of the Plan is amended to read as
follows:

 

  “5.06   Plan Benefits During 2006.

 

  (a) Timing. Notwithstanding anything herein to the contrary, effective
January 1, 2006, if a Participant [other than an Electing Participant (as
defined below)] has accrued and is entitled to (under the terms of the
Retirement Plan) any benefits described in Articles II or III of the Plan and
elects to begin receiving pension benefits under the Prudential Traditional
Retirement Plan during 2006, payment of such Participant’s Supplemental Benefits
or Special Early Retirement Benefits under the Plan, as applicable, shall
commence as follows:

 

  (1) with respect to a Participant who does not elect the single sum payment
pursuant to Section 5.03, on the later of (the “First Payment Date”):
(i) January 1, 2007 or (ii) the first day of the month following the six-month
anniversary of the Participant’s Termination of Employment, and

 

  (2) with respect to a participant who elects the single sum payment pursuant
to Section 5.03, the date such payment is expected to be made pursuant to
Section 5.03, but no earlier than the first day of the month following the
six-month anniversary of the Participant’s Termination of Employment if the
Participant is a Key Employee.

The delayed payments under subsection (1) shall be aggregated and paid on the
First Payment Date. For purposes of this Section 5.06(a), an “Electing
Participant” means any Participant that properly files the benefit commencement
election forms with the Committee on or prior to December 31, 2005.

 

2



--------------------------------------------------------------------------------

4. Effective January 1, 2007, Article V of the Plan is amended by adding the
following new Section 5.07 to the end thereto:

“5.07   Plan Benefits During 2007.

 

  (a) Timing. Notwithstanding anything herein to the contrary, effective
January 1, 2007, if a Participant (other than an Electing Participant (as
defined below)) has accrued and is entitled to (under the terms of the
Retirement Plan) any benefits described in Articles II or III of the Plan and
elects to begin receiving pension benefits under the Prudential Traditional
Retirement Plan during 2007, payment of such Participant’s Supplemental Benefits
or Special Early Retirement Benefits under the Plan, as applicable, shall
commence as follows:

 

  (1) with respect to a Participant who does not elect the single sum payment
pursuant to Section 5.03, on the later of (the “First Payment Date”):
(i) January 1, 2008 or (ii) the first day of the month following the six-month
anniversary of the Participant’s Termination of Employment, and

  (2) with respect to a participant who elects the single sum payment pursuant
to Section 5.03, the date such payment is expected to be made pursuant to
Section 5.03, but no earlier than the first day of the month following the
six-month anniversary of the Participant’s Termination of Employment if the
Participant is a Key Employee.

The delayed payments under subsection (1) shall be aggregated and paid on the
First Payment Date. For purposes of this             Section 5.07(a), an
“Electing Participant” means any Participant that properly files the benefit
commencement election             forms with the Committee on or prior to
December 31, 2006.”

 

DATE: December 31, 2006  

THE PRUDENTIAL INSURANCE

COMPANY OF AMERICA

 

/s/ Sharon C. Taylor

  Sharon C. Taylor   Senior Vice President of Corporate Human Resources

 

3